Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 01/24/2022.  In the Amendment, Applicant amended claims 1, 5-6 and 11-12.  As necessitated by the Amendment, Examiner hereby respectfully withdraws the objection to claims 4, 7-18, and  withdraws 35 U.S.C § 112 second paragraph rejections to claim 5  and further withdraws 35 U.S.C § 101 rejections to claims 1-19.   

After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-19 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed:  Monitoring a communication network  and store activity of network elements and further troubleshooting the networks as much as possible in real time to maintain performance that provides acceptable quality of service 

 	The closest prior arts are Rambo et al. (US PGPUB 2014/0222872, hereinafter Rambo) discloses manage and provide authentication repositories and mechanisms, application servers, and databases for storing, indexing, and updating massive amounts of data on a daily bases.  Another prior art of records, e.g., Aleti et al. (US Patent 11,086869) discloses diverse types of data systems that store large amounts of diverse data types generated by numerous devices and extracted from the generated data and stored in a data system to facilitate efficient retrieval and analysis of those data items at a later time.  However, neither Rambo nor Aleti explicitly discloses these combination of the  features one permanent ID-index of a selection of permanent ID-indices, which value uniquely identifies a source entity of network activity as long as the source entity is associated with the communications network, and a value for at least one temporary ID-index of a selection of temporary ID-indices which value for the at least one temporary ID-index identifies a temporary feature of the network associated with the value for the permanent ID-index; and/or a value for at least one current temporary ID-index and at least one expired temporary ID-index that are associated with a same permanent ID-index; a time period for which the association between the at least one value for the temporary ID-index value and the at least one value for the permanent ID-index value and/or the association between the current and expired temporary ID-index is valid; wherein the selection of intrinsic Base-indices and the selection of temporary ID-indices share at least one common index.  

This feature in light of other features, when considered as a whole, in the independent claim 1 is allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claim 1. 
	The dependent claims depending upon claim 1 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163